United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-2585
                                 ___________

Dwight Ford,                           *
                                       *
                    Appellant,         *
                                       *
      v.                               *
                                       *
Larry Norris, Director, Arkansas       *
Department of Correction; Greg         *
Harmon, Warden, Maximum Security       * Appeal from the United States
Unit, Arkansas Department of           * District Court for the Eastern
Correction; David Guntharp,            * District of Arkansas.
Assistant Director, Arkansas           *
Department of Correction; Steve        *      [UNPUBLISHED]
Outlaw, Assistant Warden, Maximum *
Security Unit, Arkansas Department     *
of Correction; K. L. Wade, CO-II,      *
Mail Room Supervisor, Maximum          *
Security Unit, Arkansas Department     *
of Correction,                         *
                                       *
                    Appellees.         *
                                  ___________

                           Submitted: April 6, 2001

                               Filed: April 10, 2001
                                ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________
PER CURIAM.

      Arkansas inmate Dwight Ford appeals the district court's 28 U.S.C. § 1915A
dismissal of Ford's civil rights complaint against prison officials. Having carefully
reviewed the record, we conclude the district court properly dismissed Ford's
complaint. We affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-